department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jun v eprai ty legend taxpayer a ira x taxpayer c account d amount e amount f bank g broker h date date date date dear page this is in response to your request dated of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code in which you request a waiver the following facts and representations have been submitted under penalty of perjury in support of the ruling requested received a distribution as the beneficiary of taxpayer c age _ represents that ira x totaling amount e taxpayer c asserts that _ failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due toa miscommunication between taxpayer c and broker h which led to amount f being placed into taxpayer c’s brokerage account with broker h instead of into a rollover ira as taxpayer c intended taxpayer c was the spouse of taxpayer a who passed away on date taxpayer a established ira x at bank g taxpayer a also established account d with broker hon date taxpayer c as beneficiary to ira x received amount e from ira x on date taxpayer c intended to deposit amount f into a rollover ira and met with a representative of broker h to make the rollover however due to a miscommunication the new account was miscoded by broker h and amount f was deposited into a regular brokerage account taxpayer c did not realize the error until she received a form r on date amount f remains in taxpayer c’s brokerage account and has not been used for any other purpose based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to amount f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or 2uv636100 page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer c are consistent with assertion that _ failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was caused by a miscommunication between taxpayer c and broker h which led to amount f being placed into taxpayer c’s brokerage account instead of into a rollover ira as taxpayer c intended page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f you are granted a period of days from the issuance of this ruling letter to contribute amount f into a rollover ira provided all other requirements of sec_408 of the code except the day-requirement are met with respect to such contribution amount f will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours adu vey employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
